


110 HCON 50 IH: Calling on the Government of Venezuela to

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 50
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Fortuño (for
			 himself, Mr. McCotter,
			 Mr. Mack, Mr. Rogers of Michigan,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Linder,
			 Mr. Pearce,
			 Mr. Tancredo,
			 Mr. Brown of South Carolina,
			 Mr. Souder, and
			 Mr. Fortenberry) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Calling on the Government of Venezuela to
		  uphold the human rights and civil liberties of the people of
		  Venezuela.
	
	
		Whereas the United States has traditionally had close
			 relations with Venezuela;
		Whereas Venezuela has undergone enormous political
			 changes, including a new constitution, a new unicameral legislature, and even a
			 new name for the country since President Hugo Chávez was elected to
			 power;
		Whereas the Inter-American Commission of Human Rights
			 (IACHR) has expressed concern that some of these changes have resulted in a
			 growing concentration of power in the executive branch of government with a
			 tendency to militarize public administration;
		Whereas human rights organizations, such as Human Rights
			 Watch, have expressed concerns about the independence of Venezuela’s judiciary
			 with respect to a May 2004 court packing law that expanded the Supreme Court
			 from 20 to 32 justices;
		Whereas the Venezuelan Government enacted legislation in
			 2004 placing restrictions on broadcast content affecting the full exercise of
			 freedom of expression;
		Whereas human rights organizations assert that freedom of
			 expression remains at threat in Venezuela because of laws that have created
			 onerous restrictions on the media, subjecting them to heavy fines, temporary
			 closures, and threats to suspend their operating licenses;
		Whereas President Chávez announced in early January 2007
			 that the license of Radio Caracas Television (RCTV), one of Venezuela’s oldest
			 television stations, would not be renewed;
		Whereas the Secretary General of the Organization of
			 American States (OAS), José Miguel Insulza, expressed concern about Venezuela’s
			 decision to suspend RCTV’s broadcasting license, calling for the decision to be
			 reversed and maintaining that the action gives the appearance of a form of
			 censorship against freedom of expression and serves as a warning against other
			 news organizations;
		Whereas the Venezuelan Government amended Venezuela’s
			 criminal code in 2005 by broadening laws that punish disrespect for government
			 authorities;
		Whereas the Venezuelan Government has investigated and
			 prosecuted several opposition leaders and brought charges against
			 others;
		Whereas the Venezuelan Government continues to try
			 civilians in military court, contrary to the appeals of the IACHR; and
		Whereas there is ongoing concern by international human
			 rights organizations regarding the deterioration of democratic institutions,
			 threats and intimidations of human rights defenders, illegal wiretapping of
			 private citizens, intimidation of political opponents, and extrajudicial
			 executions of criminal suspects by police: Now, therefore, be it
		
	
		That Congress—
			(1)expresses its
			 support for the people of Venezuela in their daily struggle for freedom,
			 respect for human rights and civil liberties, democratic self-governance, and
			 the establishment of the rule of law;
			(2)calls on the
			 Government of Venezuela to abide by its freely undertaken obligations under
			 international human rights treaties and international humanitarian law to
			 respect and ensure the rights of all individuals, irrespective of their
			 political views;
			(3)calls on the
			 Government of Venezuela to put an end to all killings, torture, and ill
			 treatment by police and military;
			(4)encourages the
			 Inter-American Commission of Human Rights (IACHR) to continue to monitor the
			 human rights situation in Venezuela and engage with the Government of Venezuela
			 with respect to the human rights situation in Venezuela;
			(5)encourages the
			 President and the Secretary of State to reach out to democracy and human rights
			 activists and to assist them in their efforts;
			(6)urges the adoption
			 and pursuit of these and other policies to support political parties, the rule
			 of law, civil society, and independent media, and otherwise promote democratic
			 accountable government in Venezuela; and
			(7)expresses support
			 for the Secretary General of the Organization of American States (OAS) for his
			 continued attention and support for freedom of expression in Venezuela.
			
